DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 18 Jun 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Dec 2021 has been entered.

Amendments Received
Amendments to the claims were received and entered on 17 Dec 2021.

Election/Restrictions
Claims 6–8, 10, 17, 19–22, 36 and newly-presented claims 64–73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (aptamers other than SEQ ID NO. 12), there being no allowable generic or linking claim.
Claims 11, 13, 14, 25, 27–35, 40, 41 and 47–62 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 Mar 2019.

Status of the Claims
Withdrawn: 6–8, 10, 17, 19–22, 25, 27–34, 36, 40, 41, 47–53, 55–62 and 64–73
Canceled: 1–5, 9, 11–16, 18, 23, 24, 26, 35, 37–39, 42–46, 54 and 63
Examined herein: 74–83

Withdrawn Rejections
All rejections of claim 11, 13, 14 and 35 are hereby withdrawn; their cancelation moots the rejections.
All rejections of claims 6–8, 10, 17, 19–22, 36 and 63 are hereby withdrawn, as these claims have been withdrawn from consideration.  The withdrawal of the rejections does not imply that the rejections were improper, or that the arguments against them were persuasive.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 74–83 are rejected under 35 U.S.C. 112(a), because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
The specification fails to enable the claims (or the full scope of the claims) if a person of ordinary skill in the art would be faced with an undue burden of experimentation when trying to implement the invention based on the disclosure.  In re Wands (858 F.2d 731 at 737, 8 USPQ2d 1400 at 1404 (Fed. Cir. 1988)) sets forth a non-exclusive list of factors by which this burden of experimentation may be judged 
While the disclosure does establish that the aptamer of SEQ ID NO. 12 is active against anti-β1 AAB and at least one other anti-GPCR AAB in vitro, the disclosure does not enable one of ordinary skill in the art to "treat[] an autoimmune disease" by "administering an effective amount of an aptamer … compris[ing] a nucleotide sequence of SEQ ID NO. 12".  The specification mentions administration, but only highly generically (¶¶ 00145–00165); it does not describe any particular details about administration routes for any of the disclosed aptamers, any particular delivery mechanisms or formulations, or any particular dose regimens.  At the time of invention (see Sundaram, et al. European Journal of Pharmaceutical Sciences 2013; and Yang, et al. Expert Opinion on Drug Discovery 2011), and even for years afterwards (see Hernandez, et al. Current Topics in Medicinal Chemistry 2015; Ismail, et al. Advanced Drug Delivery Reviews 2018; Nimjee, et al. Annual Review of Pharmacology and Toxicology 2017; and Zhou, et al. Nature Reviews Drug Discovery 2017), therapeutic aptamers were an area of active research with high promise, but low predictability and reliability.  in vivo or apheresis aptamer therapies were not common or routine treatments at the time of invention.
Furthermore, at the time of invention, none of the therapeutic aptamers undergoing clinical testing were antibody-binding or -inactivating antibodies; all were directed against cell-surface receptors or targets within a cell.  One aptamer was shown to be effective for removing anti-β1 AAB in an animal model via immunoapheresis (Wallukat, et al. Circulation Journal 2012).  Just before the filing of the instant application, the same aptamer was also shown to inhibit anti-β1 AABs in vivo in an animal model (Haberland, et al. Molecular and Cellular Biochemistry 2014).  The aptamer that has been the subject of these clinical investigations has a completely different sequence and sequence composition than the aptamer of SEQ ID NO. 12. As previously established, small differences in sequence can have large 
The first human clinical data for an aptamer that inhibits anti-GPCR AABs was not published until 2019 (Müller, et al. Chemistry Today – Oligonucleotides & Peptides 2019), and showed only that this aptamer was well tolerated (Phase I), not that it was therapeutically effective (Phase II).  Data showing clinical therapeutic efficacy of this aptamer is as yet unpublished (see Declaration of 10 Feb 2020, p. 3 ¶ 4).  Review articles that post-date the filing of the invention — one of which was authored by the inventor — state that aptamers have therapeutic potential for treating heart conditions caused by autoantibodies, but that the technology is still far from clinical applications (Düngen, et al., Circulation: Heart Failure 2020; Müller, et al., in The Heart in Rheumatic, Autoimmune and Inflammatory Diseases 2017).  Hence, one of ordinary skill in the art who wished to practice the invention would have to perform extensive additional, and unpredictable, experimentation to determine whether the aptamer of SEQ ID NO. 12 could successfully be used in vivo or via apheresis for "treating an autoimmune disease" by "administering an effective amount of an aptamer … compris[ing] a nucleotide sequence of SEQ ID NO. 12".
Because the art demonstrates that, at the time of invention and even afterwards, both in vivo and apheresis aptamer therapy was highly unpredictable and uncommon, the scant disclosure of suitable steps for administering a therapeutically effective amount of aptamer imposes a further undue burden of experimentation on any person who wished to practice the invention as claimed.
The claims therefore do not comply with the requirement for enablement.
None of the dependent claims remedies these deficiencies, so they are likewise rejected.

Claim Rejections - 35 USC § 112(a) - Written Description
Claims 74–83 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 74 recites a step of "treating an autoimmune disease" by "administering an effective amount of an aptamer … compris[ing] a nucleotide sequence of SEQ ID NO. 12".  The disclosure does not provide any further description of what this effective amount is, how it may be determined, or how it may be administered.  While "information which is well known in the art need not be described in detail in the specification" (MPEP 2163 § II.A.2), as explained above, information about apheresis or in vivo aptamer therapies was not well-known in the art at the time of invention.  The scant disclosure of therapeutic administration of the aptamer of SEQ ID NO. 12 — or any other disclosed aptamer — is insufficient to demonstrate that the inventor had possession of the "method of treating an autoimmune disease" as claimed.
Hence, the disclosure therefore does not provide an adequate written description of the claimed invention.
None of the dependent claims remedies these deficiencies, so they are likewise rejected.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631